Title: Memorandum respecting the Militia, 20 May 1756
From: Washington, George
To: 



[Winchester, 20 May 1756]

May 20th Abt 9 o’clock this Night an Express came to Me from Colo. Slaughter who informed Me that he had met at the Place appointed for the Rendezvous of his Militia but that only 8 or 9 appeared, desired to know if he shoud farther endeavour to collect. he believed it might be done so soon as they recovered a little from the Fatigue of their March—I wrote him by this Express & desired him as I had heard nothing of the Enemy since to postpone bringing up any Men till they were drafted, wch I recommended to him to be done wth the greatest

Expedition, also if it woud not be contrary to the Govrs orders to him to march his Men so soon as draftd to this Place, as it woud save much Time & Expence.
